CAUSE NO. 2013-58394

Heather Haygood, individually and as next           §
                                                                               FILED IN
friend of J.A., a minor, and Lynn Klement           §                   14th COURT OF APPEALS
on behalf of Heather Haygood and J.A.,              §                      HOUSTON, TEXAS
Plaintiffs,                                         §                   8/14/2015 2:54:56 PM
                                                    §       IN THE   DISTRICT   COURTA. PRINE
                                                                        CHRISTOPHER
vs.                                                 §                            Clerk
                                                    §
Southern American Insurance Agency, Inc.,           §       125TH JUDICIAL DISTRICT
Dalina St. Lawrence, DCS, Gwen Crosby,              §
Al McClure, Hull and Company, Inc.,                 §
Karen Noyes, Cindy Winchcombe,                      §       HARRIS COUNTY, TEXAS
and Does 1-10,                                      §
Defendants.                                         §

                     NOTICE OF NONSUIT WITHOUT PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff HEATHER HAYGOOD, Individually and as next friend of J.A.,

a minor, by and through counsel of record Scott M. Hendler, and respectfully files this Notice of

Nonsuit Without Prejudice of defendants Hull & Company, Inc., Karen Noyes, and Cindy

Winchcombe, pursuant to Rule 162 of the Texas Rules of Civil Procedure.




                                                    Respectfully submitted,
                                                    HENDLER LYONS FLORES, PLLC


                                                    By:

                                                    Scott M. Hendler
                                                    shendler@hendlerlaw.com
                                                    Hendler Lyons Flores, PLLC
                                                    State Bar No. 09445500
                                                    1301 West 25th Street, Suite 400
                                                    Austin, Texas 78705
                                                    Telephone: (512) 439-3200
                                                    Facsimile: (512) 439-3201

                                                                                                1

                                       EXHIBIT A
                                            -and-
                                                    Troy D. Chandler
                                                    troy@chandlermcnulty.com
                                                    Chandler McNulty, LLP
                                                    State Bar No. 24006982
                                                    1001 West Loop South, Ste. 602
                                                    Houston, TX 77027
                                                    Telephone: (713) 997-8310

                                                           Attorneys for Plaintiffs


                               CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served on all known counsel of record listed below
on August 14, 2015, via email and notification from the electronic filing system.
       Thompson, Coe, Cousins & Irons
       J. Richard Harmon
       rharmon@thompsoncoe.com
       700 N. Pearl Street, Suite 2500
       Dallas, Texas 75201
       Danielle F. Maya
       dmaya@thompsoncoe.com
       One Riverway, Suite 1400
       Houston, Texas 77056
       Courtney K. Walsh
       cwalsh@thompsoncoe.com
       One Riverway, Suite 1400
       Houston, Texas 77056
       Attorneys for Defendants Southern American Insurance Agency, Inc., Al McClure,
       Gwen Crosby, and Dalina St. Lawrence

       Phelps Dunbar, LLP
       Mary “Amy” Cazes Greene
       greenea@phelphs.com
       One Allen Center
       500 Dallas Street, Suite 1300
       Houston, Texas 77002

       Attorney for Defendants Hull & Company, Inc., Karen Noyes, and Cindy Winchcombe




                                                    Scott M. Hendler

                                                                                              2